                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


RODNEY JURON JOHNSON,

                     Petitioner,

                                                  CASE NO. 18--13338
v.                                                HONORABLE AVERN COHN

HEIDI WASHINGTON,

                Respondent.
_________________________________/

 MEMORANDUM AND ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
                        (Docs. 13, 15)1

                                      I. Introduction

       This is a habeas case under 28 U.S.C. § 2254. In 2014, Rodney Juron Johnson

(“Petitioner”) pleaded guilty to delivery/manufacture of 50 to 449 grams of cocaine and

possession of a firearm during the commission of a felony in state court and was

sentenced to consecutive terms of one to 20 years imprisonment and two years

imprisonment on these convictions in 2014.2 Petitioner, proceeding pro se, raises

claims concerning the effectiveness of counsel, the validity of a search and seizure, the

conduct of the prosecutor, the state court’s jurisdiction, and his confrontation rights

relative to an informant.

       Before the Court is Respondent’s motion to dismiss the petition as untimely



       1
        Doc. 13 is Respondent’s motion; Doc. 15 is an amended motion.
       2
        Petitioner was on parole when he instituted this action. He has since been
discharged from state custody. See Offender Profile, Michigan Department of
Corrections Offender Tracking Information System (“OTIS”),
http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=829193.
under the one-year statute of limitations. For the reasons that follow, the motion will be

granted.

                                 II. Procedural History

       Petitioner was sentenced in 2014. He then filed an application for leave to

appeal with the Michigan Court of Appeals raising claims concerning the denial of his

motions to suppress evidence and to produce an informant. The court of appeals

denied leave to appeal for lack of merit. People v. Johnson, No. 320676 (Mich. Ct. App.

April 14, 2014). Petitioner did not further appeal to the Michigan Supreme Court.

       On July 25, 2014, Petitioner filed a motion to withdraw his plea with the trial court

raising claims concerning the voluntariness of his plea and the effectiveness of counsel.

The trial court denied the motion on August 22, 2014. See Register of Actions, People

v. Johnson, No. 13-010292-01 (Wayne Co. Cir. Ct.). Petitioner then filed an application

for leave to appeal with the Michigan Court of Appeals raising claims concerning the

denial of his plea withdrawal motion, the effectiveness of counsel, and the imposition of

court costs at sentencing. The court of appeals granted relief on the court costs claim,

but denied leave to appeal as to the other claims for lack of merit. People v. Johnson,

No. 323527 (Mich. Ct. App. Oct. 16, 2014). Petitioner filed an application for leave to

appeal with the Michigan Supreme Court raising claims concerning the voluntariness of

his plea, the effectiveness of counsel, the use of the informant, and evidence fabrication

and tampering. The court denied leave to appeal in a standard order. People v.

Johnson, 862 N.W.2d 199 (Mich. April 28, 2015).

       On November 24, 2015, Petitioner filed a motion for relief from judgment with the

state trial court raising claims concerning the effectiveness of counsel, the conduct of


                                            -2-
the police, the conduct of the prosecutor and the failure to disclose evidence, the trial

court’s denial of his motions to produce the informant, for evidentiary hearing, and to

withdraw his plea, and the state court’s jurisdiction. The trial court denied the motion

pursuant to Michigan Court Rule 6.508(D)(3). People v. Johnson, No. 13-010292-01

(Wayne Co. Cir. Ct. March 1, 2016). Petitioner filed a delayed application for leave to

appeal with the Michigan Court of Appeals, which was denied for failure to establish that

the trial court erred in denying his motion for relief from judgment. People v. Johnson,

No. 333373 (Mich. Ct. App. Sept. 9, 2016). He also filed an application for leave to

appeal with the Michigan Supreme Court, which was denied because he “failed to meet

the burden of establishing entitlement to relief under MCR 6.508(D).” People v.

Johnson, 903 N.W.2d 558 (Mich. Nov. 29, 2017).

       Petitioner filed his federal habeas petition on October 25, 2018.

                                       III. Analysis

                                A. Statute of Limitations

       There is a one-year period of limitations for habeas petitions brought by prisoners

challenging state court judgments. The statute provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the conclusion
              of direct review or the expiration of the time for seeking such
              review;

              (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws of the
              United States is removed, if the applicant was prevented from filing
              by such State action;

              (C) the date on which the constitutional right asserted was initially

                                            -3-
              recognized by the Supreme Court, if the right has been newly
              recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due
              diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d). A habeas petition filed outside the prescribed time period must be

dismissed. See Isham v. Randle, 226 F.3d 691, 694-95 (6th Cir. 2000) (dismissing

case filed 13 days late); Wilson v. Birkett, 192 F. Supp. 2d 763, 765 (E.D. Mich. 2002).

                                      B. Application

       Here, the Michigan Supreme Court denied leave to appeal on direct appeal on

April 28, 2015. Petitioner’s convictions became final 90 days later, see Jimenez v.

Quarterman, 555 U.S. 113, 120 (2009) (a conviction becomes final when “the time for

filing a certiorari petition expires”); Lawrence v. Florida, 549 U.S. 327, 333 (2007); S. Ct.

R. 13(1), on July 27, 2015. Accordingly, Petitioner was required to file his federal

habeas petition by July 27, 2016, excluding any time during which a properly filed

application for state post-conviction or collateral review was pending in accordance with

28 U.S.C. § 2244(d)(2).

       Petitioner filed his motion for relief from judgment with the state trial court on

November 24, 2015. At that point, 120 days of the one-year period had expired. The

one-year period was then tolled until November 29, 2017 when the Michigan Supreme

Court denied leave to appeal on collateral review. The one-year period resumed the

next day. The limitations period is only tolled while a petitioner has a properly filed

                                             -4-
motion for post-conviction or collateral review under consideration, see 28 U.S.C. §

2244(d)(2), and does not begin to run anew after the completion of state post-conviction

proceedings. Searcy v. Carter, 246 F.3d 515, 519 (6th Cir. 2001). Petitioner then had

245 days, until August 1, 2018, to file his federal habeas petition. Petitioner, however,

did not file his federal habeas petition until October 25, 2018 – 85 days after the

expiration of the one-year limitations period. His petition is therefore untimely.

                         C. Equitable Tolling/Actual Innocence

       The one-year statute of limitations is not a jurisdictional bar and is subject to

equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner has the

burden of demonstrating that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d

396, 401 (6th Cir. 2004). Petitioner has not addressed the timeliness of his petition at

all in his papers or argued that he is entitled to equitable tolling.

       A credible claim of actual innocence may equitably toll the one-year statute of

limitations. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Souter v. Jones, 395 F.3d

577, 588-90 (6th Cir. 2005). As explained in Souter, to support a claim of actual

innocence, a petitioner in a collateral proceeding “must demonstrate that, in light of all

the evidence, it is more likely than not that no reasonable juror would have convicted

him.” Bousley v. United States, 523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513

U.S. 298, 327-28 (1995)); see also House v. Bell, 547 U.S. 518, 537-39 (2006).

Petitioner makes no such showing. Furthermore, Petitioner’s guilty plea belies an

actual innocence claim. See Loving v. Mahaffey, 27 F. App’x 925, 926 (10th Cir. 2001)

(noting that a claim of actual innocence is difficult to establish, particularly when a

defendant pleads guilty); Reeves v. Cason, 380 F. Supp. 2d 883, 885 (E.D. Mich. 2005).


                                              -5-
Petitioner's assertion that his habeas claims have merit does not establish his actual

innocence. See Craig v. White, 227 F. App’x 480, 481 (6th Cir. 2007). Petitioner has

therefore failed to establish that he is entitled to equitable tolling of the one-year period.

                                       IV. Conclusion

       For the reasons stated above, Respondent’s motion to dismiss is GRANTED.

This petition is DISMISSED as untimely.

       Before Petitioner may appeal the Court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, a court denies

relief on procedural grounds without addressing the merits, a certificate of appealability

should issue if it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling. Id. Here, jurists of reason could not find the Court’s procedural ruling that the

petition is untimely debatable. Accordingly, a certificate of appealability is DENIED.

       SO ORDERED.



                                                    S/Avern Cohn
                                                    AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: 5/30/2019
      Detroit, Michigan




                                              -6-
